I must begin by expressing the profound regret of the New Zealand people at the terrible earthquakes in Mexico. Our thoughts are with the people of Mexico. New Zealand is a country which is subject to earthquakes - we know the devastation they can cause.
It is a privilege and a pleasure for me to address the Assembly over which Ambassador de Pinies presides. I first came to the United Nations as a student intern in the 1960s. By then Ambassador de Pinies had already been a prominent figure here for some years. It is entirely appropriate that he should now have been elected to the Assembly's highest office. I offer him my congratulations, and the full support of my delegation for his efforts to make this fortieth session a fruitful and memorable one.
As we celebrate this fortieth anniversary of the United Nations, the thoughts of all of us must turn to reflect on the aspirations and objectives that were pursued with such energy and confidence when the Charter of this Organization was drawn up. For a New Zealand representative it is natural to remember with pride that our Prime Minister of the day, the Right Honorable Peter Fraser, contributed to this original process with statesmanlike vigor. Today especially I wish to recall and pay homage to the leading role he played in seeking to assert the rights of small countries to the maximum possible protection under the Charter against the vicissitudes of international life and in the aftermath of two World Wars.
Now, forty years on, this is no less cogent a problem. My Government, by irony of fate, finds itself at this rostrum again concerned to see maintained, in difficult circumstances, the sovereign rights of a small state against the increasingly complex and sophisticated pressures that are generated from larger
countries within the international community.
It continues to be ray Government's apprehension that, forty years on, the atomic weapon has kept its malign pace along with the existence of the United Nations. No less than in 1945, the horrific atomic shadow still falls across all
our proceedings.
In saying that, I am not expressing a platitude. My point is that the continued development of this weapon over the lifetime of our organization has in fact succeeded in distorting the fabric of international life. In our own experience it conditions the sovereign freedoms we had thought in 1945 were once and for all assured to us. At the very least as policies of power are pursued it has impinged on standards or international morality and behavior.

In such a political climate, it is natural that smaller countries may turn to the possibilities of collective self-help that the Charter of the United Nations encourages. It is indeed to the advantage of the United Nations that each country contributes the perspective of that part of the world in which it finds itself -the South Pacific - there has over recent years been a growing perception that great Power rivalries could start to extend to our region. The fact is, however, that the strategic circumstances of the South Pacific are not those of the northern hemisphere; nor has the South Pacific so far been an area of great-Power confrontation. It need never be; and our own security is best served by keeping it so.
Against that background the countries in the region have acted. We have set in being the best practical measure of agreed arms control available to us to guard against the emplacement of nuclear weapons in our midst. As was announced earlier this year, the South Pacific Forum countries endorsed and opened for signature on 6 August, the anniversary of Hiroshima Day, a treaty establishing the world's second nuclear-weapon-free zone in a permanently inhabited area. This South Pacific nuclear free zone Treaty signals in no uncertain terms the deeply anti-nuclear sentiments of our peoples, and their desire to live in peace and independence and to run their own affairs in accordance with their own wishes.
It is basic to their peace of mind that there should be no use, testing or stationing of nuclear explosives in the South Pacific, and that the activities of the South Pacific countries themselves should fully respect and fulfill the aims of such applicable international measures as the Non-Proliferation Treaty.
To these ends, all parties to the South Pacific nuclear free zone Treaty undertake not to possess, manufacture or acquire nuclear explosive devices anywhere, nor allow them to be stationed on their territory. They also undertake to prevent the diversion of fissionable material to non-peaceful purposes, and not to dump radioactive waste at sea in the zone.
Under the Treaty, South Pacific countries retain their unqualified sovereign rights to decide for themselves, consistently with their support for these objectives, their security rights, and such questions as the access to their ports and airfields by vessels and aircraft of their countries. The Treaty is not, therefore, some sort of disguised attempt to undermine existing military alliances. It is a determined effort to ensure that the South Pacific is not riven by the tensions which have overshadowed so many other parts of the world.
To the South, the Zone borders the area of another and much older agreement -the Antarctic Treaty. We value that Treaty not just because of the nuclear-free and demilitarized zone it establishes for Antarctica but because for 25 years it has effectively guaranteed the stability of the region to the South of New Zealand. It remains the only possible guarantee that that region will continue to remain free from international rivalry and conflict.
To the East, the new zone borders the area covered by the Treaty of Tlatelolco. The joining of the areas covered by that Treaty and the Antarctic Treaty with the vast area covered by the new Treaty means that a large part of the Southern hemisphere has declared its determination to be free of nuclear weapons. As my own Prime Minister said last year to this General Assembly:
"This initiative represents, I believe, a major advance for the region. It would not, we know, spare us from the consequences of nuclear war but, when in place, it would significantly strengthen the existing measures, both global and regional, to prevent the spread of nuclear weapons." (A/39/PV.7, p. 11) Now in 1985, with the Treaty concluded and awaiting in due course its entry into force, we see it as a fitting contribution to this anniversary of the United Nations that we are celebrating.
I should add that the South Pacific Forum countries hope that the five nuclear States will, after consultation with them, sign the relevant Protocols to this Treaty. Thereby they would agree not to use, or threaten to use, nuclear explosive devices against any country or territory in the zone. They would also undertake not to test nuclear explosive devices there.
In this anniversary year of the United Nations, it is painful to have to point out once again that one of the nuclear-weapon states continues to test nuclear explosives in the South Pacific, against the manifest and long-established wish of all the countries in the area that this activity should cease.
These nuclear testing activities have this year led to a new turn of events in the region which, because of its gravity, I am bound to bring to your attention.
Politically motivated offenses and terrorism have been virtually unknown in New Zealand in the past. But the scene has changed as a result of the incident in July 1985 in which the Greenpeace vessel "Rainbow Warrior" was sunk at its berth in Auckland, New Zealand, by a bomb attack which killed a crew member. The circumstances indicated international terrorism. It was well known that the vessel was intended to sail to French Polynesia to protest against the continuation of nuclear explosions at Mururoa Atoll. The incident has gained world-wide attention, and the New Zealand Government has made known its determination to bring those responsible to full account for this outrage. Large scale investigations by the New Zealand police are still under way. Within New Zealand, two French nationals have been arrested and charged with murder, arson and conspiracy, and are due to come before the court in New Zealand in November this year.
I shall not expand upon this notorious incident in detail, except to note that the latest public pronouncement by the Prime Minister of France, after the French Government's own most recent investigations, has acknowledged that agents of the French secret services did indeed sink the "Rainbow Warrior", acting under orders to that effect. It had earlier been established that, for the purpose of surveillance of the Greenpeace fleet, elements of French military forces had been deliberately introduced into New Zealand, under orders from their Government, without the permission of the Government of New Zealand and in derogation of our sovereignty.
Small States must place reliance on international law and we must rely on the protection which the international community, through the United Nations, can give us in circumstances of this serious nature.
Inquiries into the "Rainbow warrior" incident are still being pursued, and the Government of New Zealand is concerned that a traditionally good and highly valued relationship with the Government of France should continue. I am bound to note that the New Zealand Government addressed on 6 September 1985 a formal communication to the Government of France.
In that message New Zealand has reserved its legal position and its rights of action under international law, in accordance with the Charter of the United Nations, with respect to matters arising from this unfortunate incident. That is a clear enunciation of our position in relation to an issue which is shown to implicate the responsibility of the French Government.
It is certainly my Government's hope that the most recent statement by the French Prime Minister will provide a basis for resolving outstanding questions . between the two Governments arising out of the affair. And I am very pleased to report to the Assembly today that only last evening I met with the French Minister for Foreign Relations, Mr. Dumas, at the New Zealand Mission to the United Nations. He began to discuss possible ways to find solutions to problems arising from the Rainbow Warrior incident, and we have agreed to have another meeting within the next few days.
By virtue of their vulnerability, smaller States have often felt that they must take additional steps to preserve their Charter rights. In the years following the Second World War, a number of countries, including New Zealand, moved, consistently with the Charter, into defensive treaty alliances. This has not meant, however, that countries such as New Zealand have forsaken their right to think for themselves or have abandoned significant sovereign rights. That was not intended.
New Zealand, for example, as a party to the Non-Proliferation Treaty, has forgone the possession of nuclear weapons. We have also declared unambiguously that we do not want any country to defend New Zealand with nuclear weapons. In short, my Government does not seek to be part of any calculation that involves the accumulation of nuclear weapons. We will not have any nuclear weapons on our territory. We will not allow any to be brought in. And ships that are nuclear armed will not come into New Zealand ports.
As will be clear from what I have already said in relation to the South Pacific nuclear-free-zone Treaty, we have taken our own stand on principle, because in the South Pacific there is no need for a build-up of nuclear armaments - indeed, the reverse is true.
The stand we have taken is fully consistent with New Zealand's active membership of the Western community. We see our participation in that community, our partnership with our friends and neighbors in the South Pacific and our support for this world Organization as cumulatively strengthening the fabric of peace in our part of the world.
In practical terms, the effect of the re-evaluation of our interests that we have undertaken will be a new concentration of New Zealand's efforts on our immediate neighborhood. This will involve an expansion of New Zealand's political, economic and defense activities in the South Pacific region and the assertion of an increasingly active role there. This new and strengthened regional approach should provide the basis for a continued, sound and stable relationship with Australia and the United States based on a clear definition of New Zealand's interests and a policy of self-reliance.
Events of recent years lead one to ponder whether the reiteration of the ideals of our Charter over the past 40 years has not bred a measure of easy familiarity, even of complacency, against which we should be very much on our guard in the period ahead. Even those States which themselves generated the great national revolutions - revolutions which inspired the League of Nations and our Charter - have only imperfectly acknowledged in practice the full implications of the existence of newly independent States and the democratic rights those States are perfectly entitled to see maintained and protected.
I hope that our ocean region will not be vulnerable in that respect. It certainly need not be, and it is already organized in regional ways to assert its own distinctive voice internationally*
Here, the United Nations can take its due credit in helping a tide of decolonization which has changed the political map of the Pacific dramatically. In 1945 no island country was independent; in 1985 12 are. United Nations stewardship has often been instrumental in the peaceful achievement of self-determination. The Charter, as well as the 1960 Declaration on decolonization, provided the guiding beacons for the navigators who plotted the course towards independence, and the Special Committee of 24 has monitored progress. It still continues to do so, and New Zealand will be happy to receive next year a Visiting Mission from the Committee to the last remaining overseas responsibility which New Zealand has - the island community of Tokelau.
Decolonization in the South Pacific is not yet complete. In Micronesia to the north, lengthy negotiations per many years with the United States have produced Compacts of Free Association which have the support of the relevant peoples of the Trust Territory. We do not believe that unilateral changes should be made now to the agreed definition of the future relationship between the United States and the Marshall Islands and the Federated States of Micronesia. We will, however, look for and support an early termination of the Trusteeship Agreement in respect of those parts of the Trust Territory, in accordance with the expressed wishes of the peoples. We look forward to welcoming the Federated States of Micronesia, the Marshall Islands and Palau into membership of the South Pacific Forum before too long.
Further south, the region watches anxiously the difficulties faced by the people of New Caledonia in building a consensus for independence in that country. The rights and aspirations of the indigenous Kanak people must be met in the context of New Caledonia's multiracial society. We regret the violence and loss of life which have occurred over the past year. New Zealand supports the present plan for the establishment of regional councils and a congress, leading to a referendum on self-determination before the end of 1987. We welcome the recognition by the administering Power, France, that independence is the logical outcome of this process. It will be important to ensure that the steps outlined are adhered to. The Kanaks have been disappointed too often in the past. Only by following a predictable and short pathway to independence can further disruption and violence be avoided.
I have already noted that political emancipation and the assertion of a say in their own destiny have led the South Pacific countries to early recognition of the desirability of co-operation with each other. Political independence in the Pacific, as elsewhere, is not automatically accompanied by economic self-determination, but acting together has strengthened the voice of the region in international forums. And it can assist in tackling some of the intractable problems arising from smallness, isolation and a scarcity of resources. The island States depend heavily on external assistance. The international price of copra and sugar has a profound affect on people's daily lives. Some significant regional efforts have been made under the auspices of the South Pacific Forum to improve trade access, shipping, telecommunications and the knowledge and control of marine mineral and fishing resources.
Distant water fishing nations have been less respectful of the region's main resource in the past. This situation is improving, largely as a result of the evasiveness of the Pacific Forum nations, and important multilateral negotiations with the Government of the United States on a treaty regulating fishing are currently under way. A successful conclusion will make possible control of purse seiner activity within the 200-mile economic zones of Pacific signatories, and eliminate an area of serious friction. New Zealand looks to the United Nations and other international bodies to continue to help is overcoming the problems of economic security for the very small island States, in support of the region's own efforts to do so.
One issue on which the countries of the South Pacific are united is that of racial discrimination. We all have multiracial societies; we are all committed to making racial harmony the foundation for our nation-building. It follows that we are all totally opposed to the systematic racial discrimination that is practiced in South Africa under the name of apartheid. Since my Government came to office last year we have demonstrated our commitment to that cause: the South Africans have closed their consulate in Wellington, and a proposed rugby tour of South Africa has been canceled. All New Zealanders are appalled the rising tide of violence that is threatening to engulf South Africa. The South African Government must be persuaded to institute the necessary reforms before it is too late. It must be brought to realize that it cannot maintain apartheid by force. It must talk unconditionally to the leaders of the black majority. It must accept that racial partnership offers the only hope for the future of that tormented country. All of us must do whatever we can in a concerted way to produce this result. New Zealand's contacts with South Africa, whether economic or otherwise, are now minimal. I need hardly say that we shall readily comply with any additional sanctions imposed by the international community;
I have focused on practical issues of importance to our Pacific neighborhood - because it is in workable solutions to those issues that the elements lie for continued stable and peaceful development in the South Pacific. He are aware of the larger dimensions to all these problems, and notably of the tensions that impede the prospect of achieving genuine disarmament in our time.
Implicit in what I said earlier is that my part of the world is by no means impressed either with the speed of the global disarmament process or with the failure of the nuclear Powers to read an agreement on limiting their nuclear arsenals.
In the General Assembly last year my Government gave expression to the conviction amongst New Zealanders, as amongst peoples everywhere, that nuclear weapons expose to annihilation those whom they purport to protect; that each new development in nuclear weaponry opens up a more alarming and a potentially more destabilizing prospect than the last. There are already more than enough nuclear weapons to destroy us all many times over. Yet the number goes on increasing. The dilemma is recognized universally. TO control the spread of nuclear weapons and eventually to eliminate them completely are goals of the greatest importance. Where those who have them and those who do not seem to differ is in the sense of urgency. And it is to the United Nations that smaller countries such as my own must look to express that agonizing conviction, which has so recently been voiced by the vast majority of countries assembled at the Non-Proliferation Treaty Review Conference just concluded in Geneva. 
A year age the Soviet Union agreed to take up the offer of the United States to resume bilateral arias control negotiations, with the goal of leading to the complete elimination of nuclear weapons everywhere. My Government greatly welcomed that move. The issues are complex. We know only too well that there will be no easy or necessarily quick solutions. But solutions are not beyond the skills of negotiation if the political will is there. New Zealand calls on the negotiating parties to pursue their task with good faith and the utmost urgency. The time is past for picking around the edges of the agenda or for diversionary proposals -time-bound and shrouded in propaganda.
We would view with the deepest concern any prospect of competition between the major Powers extending into yet another environment - outer space. But we do not accept that there can be no progress in the talks on strategic weapons and intermediate-range nuclear forces as long as there is no agreement on outer space. The talks must not be held hostage in this way.
Much hangs on the meeting that will take place shortly between President Reagan and General-Secretary Gorbachev. We most earnestly hope for a successful outcome. We do not for a moment underestimate the complexities of the issues the two leaders must deal with. But we urge them to set a framework for a new co-operation from which the negotiations in Geneva may derive the momentum they need to reach agreements to stop the arms race.
At the same time, the efforts of the international community towards meaningful international arms control agreements must continue. The Conference on Disarmament addresses many important issues. No task is more difficult than to forge reliable instruments of international law. But progress in the Conference on Disarmament is, at best, haltingly slow. We urge it to get on with its tasks with commitment and determination.
This Assembly considers many disarmament and arms control proposals in the course of its deliberations. Many of these recommend what is practical and achievable. Some are symptomatic only of an ideological divide.
One of the most serious proposals before the Assembly will again be the draft resolution, jointly sponsored by New Zealand end Australia, urging the conclusion of a comprehensive test ban. A comprehensive test ban, banning all testing in all environments permanently, is regarded by virtually all States as the most immediate and practical step that can be taken to halt and then reverse the arms race. Balanced, practical, verifiable, it will be a major restraint on the spread of nuclear weapons. It will straitjacket the development of new types of weapons without undermining existing strategic balances. It will inhibit compulsive competitiveness among the nuclear Powers.
On two occasions, in the early sixties and in the late seventies, agreement was almost achieved on a comprehensive test ban. We have been disappointed by the setbacks which have prevented such a prohibition from being put in place. My delegation will again seek the means to encourage and speed up this work.
We are celebrating the fortieth anniversary of the United Nations. Time has not produced universal contentment with this Organization. Some of the criticisms which have been made arise from exaggerated and unrealistic expectations. As the Secretary-General reminds us in his latest annual report, the United Nations is not a super-State. It cannot do more than its Members will allow it to do. The policies of Member States have so far prevented the Organization from exercising some of the powers given it by the Charter. They have also prevented it from achieving some of its fundamental purposes. Those are facts.
It is also a fact that the Charter remains the only universally accepted basis of international order. The principles it enshrines are generally recognized today, as they were 40 years ago, to be essential for world peaces and those principles are the foundations of the international regime under which we all live - a regime which, with all its failings, gives individual countries and peoples more freedom than they have ever had before. The United Nations is today the beacon of hope for all small nations. It is their democratic voice by which they can express their fears and their aspirations.
The essential function of this Organization is to uphold the principles of the Charter. First in importance is the principle that "all Members shall refrain in their international relations from the threat or use of force". Living, as we do, under the threat of nuclear annihilation, we have as strong a common interest as ever in supporting the United Nations and helping to achieve this, its most elusive, but its moat vital, objective.
